      Case 1:13-cv-13286-FDS Document 221-1 Filed 08/02/19 Page 1 of 5




                    UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MASSACHUSETTS


THE COMMONWEALTH OF                          CASE NO: 1:13-cv-13286-FDS
MASSACHUSETTS,

                Plaintiff,
                                         [Formerly Supreme Judicial Court for Suffolk
        and                              County, Massachusetts, CIVIL ACTION NO.
                                         2013-0479 ]
AQUINNAH/GAY HEAD
COMMUNITY ASSOCIATION, INC.
(AGHCA) and TOWN OF AQUINNAH,

                Intervenor-Plaintiffs,

       vs.

THE WAMPANOAG TRIBE OF GAY
HEAD (AQUINNAH), THE
WAMPANOAG TRIBAL COUNCIL OF
GAY HEAD, INC., and THE
AQUINNAH WAMPANOAG GAMING
CORPORATION,

                Defendants,

and

CHARLES BAKER, in his official
capacity as GOVERNOR,
COMMONWEALTH OF
MASSACHUSETTS, et al.,


               Third-Party Defendants.




DECLARATION OF ERIC ROBITAILLE IN SUPPORT OF TRIBE’S EMERGENCY
 MOTION TO ALTER OR AMEND OR, IN THE ALTERNATIVE, CORRECT THE
         JULY 19, 2019 SECOND AMENDED FINAL JUDGMENT


                                         1
      Case 1:13-cv-13286-FDS Document 221-1 Filed 08/02/19 Page 2 of 5



        I, ERIC ROBITAILLE declare:

1.   I am a Construction Project Executive employed by Williams Building Company, Inc,

     (“Williams”) located in the Hyannis, Massachusetts.

2.   I have 22 years of experience in the construction industry and 15 years of experience as a

     Construction Project Manager.

3.   I am a resident of the Commonwealth of Massachusetts.

4.   Williams Building Company, Inc. provides construction management, pre-construction,

     design build, general contracting and green energy service throughout New England.

5.   The Aquinnah Wampanoag Gaming Corporation (“AWGC”) entered into a construction

     contract with Williams Building Company, Inc. to construct a temporary gaming facility on

     tribal property located at 10 Black Brook Road, Aquinnah Massachusetts formerly 4 State

     Road, Aquinnah, Massachusetts.

6.   I am the Project Manager for the gaming facility construction site located at 10 Black

     Brook Road, formerly 4 State Road, Aquinnah, Massachusetts (“Construction Site”).

7.   Following the June 30, 2019 Court Order, I was instructed to safely secure and shut down

     the active Construction Site.    Due to exposed excavations and in order to ensure

     compliance with Jackie’s Law, 520 CMR 14.00, we determined the most efficient and

     effective way of safely securing the Construction Site would be to complete the work on

     the footings and foundation walls. This would ensure no authorized or unauthorized

     person could fall in an excavation or be harmed by exposed rebar.

8.   On July 15, 2019 I was notified by the AWGC that the Town’s Building Inspector Lenny

     Jason would be visiting the site on July 16, 2019 for the purpose of verifying the need to

     ensure the site is safely secured before shutting it down and to confirm whether the

     ongoing work is solely related to that purpose.
                                               2
       Case 1:13-cv-13286-FDS Document 221-1 Filed 08/02/19 Page 3 of 5



9.    On July 16, 2019, I met with Town of Aquinnah Building Inspector Lenny Jason at the

      Construction Site. At that meeting, Inspector Jason ordered that all construction activity

      stop despite open trenches and exposed rebar which, in my professional opinion, violates

      OSHA standard 29 CFR 1926.701(b) and Jackie’s Law, 520 CMR 14.00 . See Attachment

      A, Photos taken by Inspector Jason on July 16, 2019.

10.   At 10:30 A.M., July 23, 2019, Tim Williams, Williams Construction Company Owner,

      Shane McMahon, Williams Construction Company General Site Supervisor, and I met

      with Town of Aquinnah Building Inspector Jason and Town of Aquinnah Town

      Administrator Jeffrey Madison. The meeting was to be a discussion between Williams

      Construction Company and the Inspector to determine what work, if any, should be done

      to ensure public safety on the Construction Site. However, after I expressed this purpose,

      Inspector Jason stated that he deems the site safe in its current condition and that any

      further work required a permit. I stated my concerns that current status of the Construction

      Site in not in compliance with the requirements of Jackie’s Law, 520 CMR 14.00.

      Inspector Jason did not recognize the reference and asked if Jackie’s Law was part of the

      International Building Code. I responded that it is Massachusetts General Law and

      provided him with the statute citation. Mr. Williams stated that Williams Construction

      Company feels strongly that completing the footings and foundation walls would be the

      safe stopping point for the Construction Site. However, Inspector Jason reiterated his

      opinion that he deems the Construction Site safe and any additional work would require a

      permit. Mr. Williams stated that Williams would comply with the stop work order but

      would not be filing for a permit until the legal proceedings were complete. The meeting

      concluded at 10:40 A.M., July 23, 2019.

11.   Another option for securing the site would be to fence off the entire site. However, due to
                                                3
       Case 1:13-cv-13286-FDS Document 221-1 Filed 08/02/19 Page 4 of 5



      the requirement that all construction materials must be shipped on the Steamship

      Authority, it will take four to six weeks before the necessary fencing material can be

      shipped to Martha’s Vineyard.

12.   Despite our best efforts to secure the Construction Site with a fence along the State Road

      side of the Construction Site with a gate that is locked at all time and no trespassing signs,

      the attached photos of the Construction Site appeared in the local newspaper on July 18,

      2019. See photograph in Attachment B, a true and correct copy of the July 18, 2019

      Article in the Martha’s Vineyard Times with the headline Tribe Agrees to Halt

      Construction on Bingo Hall Site. This photo could not have been taken by without having

      trespassed on the site.

13.   It is my professional opinion that construction contractors operating within the

      Commonwealth of Massachusetts are aware of the requirements of Jackie’s Law which

      requires a construction site to be safely secured in order to protect members of the public

      from falling into an unattended trench and suffering an injury or fatality which has been

      in effect since 2009.

14.   It is my professional opinion, that all Commonwealth Building Inspectors should have

      knowledge of and enforce the requirements of Jackie’s Law.

15.   It is my professional opinion, that to leave the Construction site in its current condition

      with open trenches and exposed rebar is a violation of Massachusetts General Law,

      specifically the requirements of Jackie’s Law and in violation of OSHA standards.

16.   I have personal knowledge of the facts set forth above and if called as a witness, I could

      and would competently testify to the contents of this Declaration.




                                                 4
      Case 1:13-cv-13286-FDS Document 221-1 Filed 08/02/19 Page 5 of 5



I declare under penalty of perjury that the foregoing is true and correct.

          Executed this       �       Day of August, 2019.




                                                   ROBITAILLei,ROJECT EXECUTIVE
                                               WILLIAMS BUILDING COMP ANY, INC




                                                  5
